Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that claim 1 recites that the pharmaceutical composition comprises a homogeneous erodible hydrophilic polymer matrix. In contrast. Florin does not teach or disclose a pharmaceutical composition comprising a homogeneous erodible hydrophilic polymer matrix. Instead, Florin teaches a pharmaceutical composition comprising a heterogeneous matrix. Specifically, Paragraph [0068] of Florin states:
“The matrix may be formed by granulation or direct compression and is heterogeneous to provide porosity.”  Applicant goes on by saying that “As discussed in the enclosed Declaration of Timothy Florin under 37 C.F.R. 1.132 (“Florin Declaration”), a person skilled in the art would understand that the plain meaning of terms “homogeneous” as used in the context of the currently amended claims to refer to something having a uniform structure and composition throughout (See, Florin Declaration, Paragraph 5) and “heterogeneous” to refer to something lacking a uniform structure and composition throughout”.  Applicant additionally argues that “Florin discloses a pharmaceutical composition that is heterogeneous in order to provide porosity. A person of ordinary skill in the art would understand that porosity of the compositions disclosed by Florin provide a faster release as well as a greater surface area, which leads to faster dissolution.”  The arguments are considered to be persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617